Name: Commission Regulation (EC) NoÃ 8/2007 of 8 January 2007 providing for the rejection of applications for export licences for certain milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 9.1.2007 EN Official Journal of the European Union L 4/7 COMMISSION REGULATION (EC) No 8/2007 of 8 January 2007 providing for the rejection of applications for export licences for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 1282/2006 of 17 August 2006 laying down special detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 11(3) thereof, Whereas: The quantity covered by applications for advance fixing of refunds on certain milk products is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 2, 3, 4, 5 and 8 January 2007, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences with advance fixing of refunds for products falling within CN codes 0402 21 11 9300, 0402 21 11 9500, 0402 21 11 9900, 0402 21 19 9300, 0402 21 19 9500, 0402 21 19 9900, 0402 21 91 9100, 0402 21 91 9200, 0402 21 91 9350, 0402 21 99 9100, 0402 21 99 9200, 0402 21 99 9300, 0402 21 99 9400, 0402 21 99 9500, 0402 21 99 9600, 0402 21 99 9700, 0402 29 15 9300, 0402 29 15 9500, 0402 29 19 9300, 0402 29 19 9500, 0402 29 19 9900, 0402 29 99 9100, 0402 29 99 9500, 0402 91 11 9370, 0402 91 19 9370, 0402 91 31 9300, 0402 91 39 9300, 0402 99 11 9350, 0402 99 19 9350, 0403 90 13 9300, 0403 90 13 9500, 0403 90 13 9900, 0403 90 33 9400, 0404 90 23 9130, 0404 90 23 9140, 0404 90 23 9150, 0404 90 83 9130, 0404 90 83 9150 and 0404 90 83 9170 made on 2, 3, 4, 5 and 8 January 2007 shall be rejected. Article 2 This Regulation shall enter into force on 9 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 234, 29.8.2006, p. 4.